               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


JILL P. ESTES, as the Personal         3:20-cv-01790-BR
Representative of the Estate
of KYLE ESTES,                         OPINION AND ORDER

          Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

          Defendant.


TRAVIS EIVA
Eiva Law
101 E. Broadway, Ste. 303
Eugene, OR
(541) 636-7480

FREDERICK LUNDBLADE III
Reiner Slaughter Frankel L.L.P.
2851 Park Marina Dr., Ste. 200
Redding, CA 96001
(530) 241-1905

          Attorneys for Plaintiff

RALPH C. SPOONER
DAVID E. SMITH
Spooner & Much, P.C.
530 Center St. N.E., Ste. 712
Salem, OR 97301
(503) 378-7777

          Attorneys for Defendant

1 – OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on the Motion (#9) for

Summary Judgment filed by Defendant State Farm Mutual Automobile

Insurance Company and the Amended Motion (#14) for Partial

Summary Judgment filed by Plaintiff Jill P. Estes as the

Personal Representative of the Estate of Kyle Estes.   The Court

concludes the record is sufficiently developed and oral argument

would not be helpful to resolve these Motions.

     For the reasons that follow, the Court concludes there is

not any genuine dispute of material fact, DENIES Plaintiff's

Amended Motion (#14) for Partial Summary Judgment, and GRANTS

Defendant's Motion (#9) for Summary Judgment.



                            BACKGROUND

     The following facts are taken from the Joint Statement of

Agreed Facts (#8) and the filings of the parties in support of

their respective Motions.   The facts are undisputed unless

otherwise noted.

     On September 11, 2018, Kyle Estes was killed in a head-on

motor-vehicle collision with another vehicle.    At the time Estes

was operating a vehicle furnished to him by his employer for

work-travel and for incidental personal use.



2 – OPINION AND ORDER
     At the time of the accident Estes was insured under two

personal automobile insurance policies issued by Defendant.

Each policy provided uninsured/underinsured (UM/UIM) motorist

coverage.    The vehicle furnished by Estes's employer was not

included as a named vehicle in either policy issued by

Defendant.

     Following the accident Plaintiff sought UIM benefits

pursuant to the policies issued by Defendant for Estes's death.

Defendant denied coverage for UIM benefits based on an Exclusion

in each policy that precludes such benefits when an insured

occupies a vehicle furnished for the regular use of the named

insured.    Each policy provides:

             Exclusions

             THERE IS NO COVERAGE:

                              * * *

             2.   FOR AN INSURED WHO SUSTAINS BODILY INJURY:

                   a.     WHILE OCCUPYING A MOTOR VEHICLE OWNED BY OR
                          FURNISHED FOR THE REGULAR USE OF YOU OR ANY
                          RESIDENT RELATIVE IF IT IS NOT YOUR CAR OR A
                          NEWLY ACQUIRED CAR; . . .

Jt. Statement of Agreed Facts (#8), Exs. 1 and 2 at 28 (emphasis

in original).

     On September 11, 2020, Plaintiff filed an action for breach

of contract in Multnomah County Circuit Court for the State of


3 – OPINION AND ORDER
Oregon for Defendant's failure to pay UIM benefits.

     On October 16, 2020, Defendant filed a Notice of Removal in

this Court and an Answer to Plaintiff's Complaint.    Defendant

denied Plaintiff's claim and asserted a Counterclaim for

declaratory relief that Plaintiff's claim was precluded by the

UIM Exclusion in the policies.

     On February 19, 2021, Defendant filed a Motion for Summary

Judgment seeking judgment on Plaintiff's claim for breach of

contract and on Defendant's Counterclaim for declaratory relief.

     On March 22, 2021, Plaintiff filed an Amended Motion for

Partial Summary Judgment on the ground that her claim is not

subject to Defendants' policy Exclusion.



                             STANDARDS

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).     See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

dispute as to a material fact.    Rivera v. Philip Morris, Inc.,

395 F.3d 1142, 1146 (9th Cir. 2005).     In response to a properly

supported motion for summary judgment, the nonmoving party must



4 – OPINION AND ORDER
go beyond the pleadings and show there is a genuine dispute as

to a material fact for trial.    Id.   "This burden is not a light

one . . . .   The non-moving party must do more than show there

is some 'metaphysical doubt' as to the material facts at issue."

In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.

2010) (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."    Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).    The court must draw all

reasonable inferences in favor of the nonmoving party.      Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).    "Summary

judgment cannot be granted where contrary inferences may be

drawn from the evidence as to material issues."     Easter v. Am.

W. Fin., 381 F.3d 948, 957 (9th Cir. 2004)(citation omitted).       A

“mere disagreement or bald assertion” that a genuine dispute as

to a material fact exists “will not preclude the grant of

summary judgment.”    Deering v. Lassen Cmty. Coll. Dist., No.

2:07-CV-1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal., Jan. 20,

2011)(citing Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.

1989)).   When the nonmoving party's claims are factually



5 – OPINION AND ORDER
implausible, that party must "come forward with more persuasive

evidence than otherwise would be necessary."   LVRC Holdings LLC

v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)(citation

omitted).

     The substantive law governing a claim or a defense

determines whether a fact is material.   Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).    If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.    Id.



                           DISCUSSION

     Defendant contends it is entitled to judgment as a matter

of law on the grounds that (1) the vehicle driven by Estes was

furnished by his employer for his regular use, (2) the policies

exclude UIM coverage when the insured occupies a vehicle that is

available for his regular use and not insured under the policy,

and (3) the Oregon UIM statutes do not provide coverage for

Plaintiff's claim.

     Plaintiff, in turn, contends she is entitled to judgment as

a matter of law on the grounds that (1) the policies provide an

exception to the UIM Exclusion; (2) the UIM Exclusion does not

apply because the employer restricted the use of the vehicle,



6 – OPINION AND ORDER
and, therefore, the vehicle was not available for regular or

normal use; and/or (3) the UIM exclusion is unenforceable under

Oregon statutes.   In the alternative, Plaintiff contends there

is a genuine dispute of material fact as to whether the vehicle

Estes was driving was "furnished for regular use."

I.   Standards

     In a diversity case the federal court applies the

substantive law of the forum jurisdiction.    Snead v.

Metropolitan Prop. & Cas. Ins. Co., 237 F.3d 1080, 1090, (9th

Cir. 2001).   This case involves the interpretation of Oregon

insurance contracts.    The Ninth Circuit has held contract

interpretation is a matter of substantive law to which state law

applies.   Beck v. Metro. Prop. & Cas. Ins. Co., No. 3:13-CV-

00879-AC, 2015 WL 4112343, at *3 (D. Or. July 6, 2015)(citing

Snook v. St. Paul Fire & Marine Ins. Co., 220 F. Supp. 314, 316–

17 (D. Or. 1963)(“This being a diversity case, jurisdiction is

grounded on that fact and the [insurance] policy must be

interpreted and construed in accordance with the Laws of Oregon,

the place where the contract was made.”).

     Under Oregon law courts

           interpret insurance policy provisions according to the
           analytical framework set out in Hoffman Construction
           Co.[, 313 Or. 464 (1992)]. [Courts] first determine
           whether the policy defined the term at issue and, if


7 – OPINION AND ORDER
           it did not, [courts] look to the plain meaning of the
           term. American Hardware Ins. Group, 167 Or. App. at
           248, 2 P.3d 413. If [the court] determine[s] that
           there are two or more plausible interpretations of the
           term, then we consider whether those interpretations
           "withstand scrutiny, i.e., continue[ ] to be
           reasonable, after the interpretations are examined in
           the light of, among other things, the particular
           context in which that term is used in the policy and
           the broader context of the policy as a whole."
           Hoffman Construction Co., 313 Or. at 470, 836 P.2d
           703. Only if more than one interpretation remains
           reasonable after such an examination will we conclude
           that the policy provision is ambiguous. Id. If the
           provision is ambiguous, we construe it against the
           insurer as its drafter. Id. at 470-71, 836 P.2d 703.

Clinical Research Inst. of S. Or., P.C. v. Kemper Ins. Co., 191

Or. App. 595, 599-600 (2004).    When the words of the policy are

required by statute, the court must follow the rules of

statutory construction to determine the intent of the

legislature.     Wright v. Turner, 354 Or. 815, 820 (2014).

      When interpreting statutes Oregon courts review the text

and context of the statute and, when appropriate, the

legislative history and pertinent canons of statutory

construction.     Dowell v. Oregon Mut. Ins. Co., 361 Or. 62, 67

(2017).

II.   Analysis

      A.   The UIM Exclusion for vehicles furnished for
           "regular use" applies to Estes's work vehicle.

           Defendant contends the "regular use" Exclusion of the



8 – OPINION AND ORDER
policies excludes coverage for Plaintiff's UIM claim because

Estes was driving a vehicle provided by his employer for Estes's

regular use.

           Plaintiff, however, asserts the vehicle was not

provided for Estes's regular use, and, therefore, the Exclusion

does not apply.   Plaintiff contends Estes's use of the vehicle

was restricted to "Union business," his use of the vehicle was

subject to the "Business Manager's discretion," and he was

required to use the company vehicle rather than his own vehicle

for all business travel whenever the company vehicle was

"available."   Plaintiff also contends the employer's rules

required Estes to inspect the vehicle regularly and to provide a

copy of his driving record annually to his employer.   Estes was

also responsible for any moving violations while operating the

vehicle.   He also could only use the company vehicle for

personal matters "[i]n the event it is more efficient" than

using his personal vehicle and, in addition, as long as his use

of the work vehicle did not disrupt his work use, he reported

any mileage for personal use, and he paid income taxes on the

value of that use.   Plaintiff contends these restrictions,

limitations, and requirements by Estes's employer did not make

the vehicle available for regular or normal use.   Plaintiff



9 – OPINION AND ORDER
asserts the term "regular use" is ambiguous at the very least,

and Defendant's Motion, therefore, is precluded because there is

a genuine dispute of fact that must be resolved by a jury as to

whether the vehicle was provided for Estes's "regular use."

          The Oregon Supreme Court held in George B. Wallace

Company v. State Farm Mutual Automobile Insurance Company that a

vehicle is "furnished for regular use" when the insured has the

"right to regular use of the automobile in the sense that there

is an expressed or implied understanding with the owner of the

automobile that the insured could have the use of the particular

automobile . . . at such times as he desired, if available."

220 Or. 520, 526 (1960).   The right to regular use rather than

the specific manner of use determines whether a vehicle is

"furnished for regular use."    Id.

          In North Pacific Insurance Company v. Anderson the

Oregon Court of Appeals relied on Wallace when it considered the

"furnished for regular use" exclusion.   110 Or. App. 269 (1991).

The plaintiff filed an action for declaratory judgment that it

was not responsible for the insured's collision while driving

the employer's truck.    The Oregon Court of Appeals affirmed

summary judgment in favor of the insurer and held the truck was

"furnished for regular use" of the insured within the meaning of



10 – OPINION AND ORDER
the policy's exclusion.    The insured argued the term "furnished

for regular use" requires a "permanent right of control and the

discretion to use the vehicle at such times as the insured

desires in place of or in addition to the insured's own 'owned'

vehicle."    Id. at 272.   The insured also asserted its use did

not come within the term "furnished for regular use" because the

vehicle was available to him only for business purposes and not

for personal use.    Id.   The Court of Appeals, however, concluded

a truck furnished to the insured by his employer came within the

"furnished for regular use" exclusion on the grounds that the

vehicle was available for the insured's regular use and nothing

in the UIM statutes required a vehicle to be "totally under the

insured's control and available for personal and business use"

in order to be "furnished for regular use."     Id.

            The Court has not found and the parties do not cite

more recent Oregon case law regarding this issue.     Other

jurisdictions that have considered the issue have held the

"regular use" exclusion is not ambiguous and that a vehicle

furnished to an insured by an employer is furnished for "regular

use" and, therefore, is subject to the exclusion.     See, e.g.,

Galvin v. Amica Mut. Ins. Co., 417 N.E.2d 34 (Mass. App.

1981)(police cruiser assigned for insured's use came within the



11 – OPINION AND ORDER
exclusion for UIM coverage for a vehicle "regularly used by" the

insured); Westhaver v. Haw. Ins. & Guar., 549 P.2d 507 (Wash.

App. 1976)(the van that belonged to the insured's employer,

which insured drove on a regular basis while performing his work

duties and which insured was driving to a job assignment when

the accident occurred, was properly excluded from coverage under

the policy exclusion for a vehicle furnished for the regular use

of the insured).

          In this case the undisputed facts establish the

vehicle was furnished to Estes by his employer; the vehicle was

regularly parked in the driveway of Estes's home when not in

use; Estes was permitted to use the vehicle for work travel; and

Estes was permitted to use the vehicle for personal matters that

did not disrupt his work use as long as he reported any mileage

for personal use as income and paid taxes on the value of that

use.

          In summary, the Court concludes the term "furnished

for regular use" is not ambiguous and, based on this record, the

vehicle that Estes was driving at the time of the accident was

furnished by his employer for Estes's "regular use."

Accordingly, the Court concludes Plaintiff's claim for UIM

damages is precluded by the Exclusion for bodily injury



12 – OPINION AND ORDER
sustained while Estes occupied a vehicle that was furnished by

his employer for regular use and is not named in the policy.

     B.     The exception to the "regular use" Exclusion in the
            policies does not apply in this case.

            Plaintiff contends there is an exception to the

"regular use" Exclusion in the polices that applies to her

claim.    Plaintiff relies on the following language of the

policies:

            This exclusion does not apply to the first person
            shown as a named insured on the Declarations Page and
            that named insured's spouse who resides primarily with
            that named insured, while occupying . . . a motor
            vehicle not owned by or furnished for the regular use
            of one or both of them.

(Emphasis in original.)   Defendant, however, points out and

Plaintiff concedes this language was amended by the 6937B.2

Amendatory Endorsement to the policies that limits the

exceptions to the Exclusion under Section 2.b. of the policies

and does not apply to the Exclusion under Section 2.a., which is

the Exclusion at issue in this case.   Plaintiff, however,

contends the Amendatory Endorsement does not alter the exception

on which she relies.   Plaintiff asserts the Amendatory

Endorsement "targets only the 'exclusion' for vehicles

'furnished for the regular use' of the insured but not the

exception [on which she relies] to that exclusion."   Pl.'s Reply



13 – OPINION AND ORDER
(#19) at 5 (emphasis in original).    Plaintiff contends the

Amendatory Endorsement provides only that the original Exclusion

be deleted and replaced, but it did not clearly change or

otherwise delete the exception on which she relies.

          As noted, the policies provide the following Exclusion

for UM/UIM coverage:

          Exclusions

          THERE IS NO COVERAGE:

                            * * *

          2.    FOR AN INSURED WHO SUSTAINES BODILY INJURY:

                 a.    WHILE OCCUPYING A MOTOR VEHICLE OWNED BY OR
                       FURNISHED FOR THE REGULAR USE OF YOU OR ANY
                       RESIDENT RELATIVE IF IT IS NOT YOUR CAR OR A
                       NEWLY ACQUIRED CAR; OR

                 b.    THROUGH BEING STRUCK BY A MOTOR VEHICLE
                       OWNED BY OR FURNISHED FOR THE REGULAR USE OF
                       ANY RESIDENT INSURED.

          This exclusion does not apply to the first person
          shown as a named insured on the Declarations Page and
          that named insured's spouse who resides primarily with
          that named insured, while occupying . . . a motor
          vehicle not owned by or furnished for the regular use
          of one or both of them . . .

Jt. Statement of Agreed Facts (#8), Exs. 1 and 2 at 28 (emphasis

in original).   The Amendatory Endorsement attached to the

policies provides the following:




14 – OPINION AND ORDER
          b.   Exclusions

               (1) Exclusion 2. is changed to read:

               THERE IS NO COVERAGE FOR AN INSURED WHO SUSTAINS
               BODILY INJURY:

               a.     WHILE OCCUPYING A MOTOR VEHICLE OWNED BY OR
                      FURNISHED FOR THE RGULAR USE OF YOU IF IT IS
                      NOT YOUR CAR OR A NEWLY ACQUIRED CAR; OR

               b.     WHILE OCCUPYING A MOTOR VHEICLE OWNED BY OR
                      FURNISHED FOR THE REGULAR USE OF ANY
                      RESIDENT RELATIVE IF IT IS NOT YOUR CAR OR A
                      NEWLY ACQUIRED CAR. This exclusion (2.b.)
                      does not apply to the first person shown as
                      a named insured on the Declarations Page and
                      that names insured's spouse who resides
                      primarily with that named insured, provided
                      the motor vehicle is owned by neither that
                      named insured nor that spouse.

Jt. Statement of Agreed Facts (#8), Exs. 1 and 2 at 48, 52

(emphasis in original).

          The exception changed by the Amendatory Endorsement

applies explicitly only to Exclusion 2.b., which is not the

Exclusion at issue.   Exclusion 2.a. applies to the named insured

(defined as you in the policies), and Exclusion 2.b. applies to

resident relatives.    Estes is explicitly excluded from the

definition of resident relative because he was one of the named

insureds in the policies.

          The Court concludes on this record that the Amendatory

Endorsement relates only to Exclusion 2.b. and that



15 – OPINION AND ORDER
Exclusion 2.a unambiguously excludes UIM coverage for

Plaintiff's claim.

     C.   The Exclusion in the policies for "furnished for
          regular use" is enforceable under Oregon statute.

          Plaintiff contends the Exclusion for "furnished for

regular use" is unenforceable under Oregon law.    Plaintiff

asserts the language of the Exclusion is unenforceable because

it does not track the Exclusion allowed under Oregon Revised

Statutes § 742.504 and the Exclusion provides coverage that is

less favorable than what is required under the statute.

          Defendant, in turn, contends the UIM Exclusion of the

policies is enforceable, and, therefore, the Oregon statute does

not provide coverage to Plaintiff.

          To determine the enforceability of a provision for UIM

coverage, the Court compares the coverage provided by the policy

against the coverage provided by a "comprehensive model UM/UIM

policy" containing only the provisions set forth in Oregon

Revised Statutes § 742.504.   See Vega v. Farmers Ins. Co. of

Oregon, 323 Or. 291, 302 (1996).     If the coverage provided by

the issued policy is neutral or more favorable than the coverage

provided by the comprehensive model policy, then the provision

is enforceable.   Id.




16 – OPINION AND ORDER
            Oregon Revised Statutes § 742.504(4)(b) provides:

                 This [UIM] coverage does not apply to bodily
                 injury of an insured while occupying a vehicle,
                 other than an insured vehicle, owned by or
                 furnished for the regular use of, the named
                 insured or any relative resident in the same
                 household, or being struck by the vehicle.

The statutory language excludes UIM coverage for injury to an

insured while occupying a vehicle that is furnished for his

regular use unless the vehicle is insured under the policy.     The

policies at issue in this case contain virtually identical

language.

            The Court has concluded the undisputed facts establish

the vehicle that Estes was driving at the time of the accident

was not a vehicle insured under Defendant's policies and that

the vehicle was furnished for Estes's regular use.   Accordingly,

the Exclusion for UIM coverage in the policies is valid and

applies to Plaintiff's claim.

     In summary, the Court concludes there is not a genuine

dispute of material fact (1) that the vehicle driven by Estes

was furnished by his employer for his regular use, (2) that the

policies exclude UIM coverage when the insured occupies a

vehicle furnished for his regular use that is not insured under

the policy, and (3) that the policy Exclusion is enforceable

under Oregon UIM statutes.   Accordingly, the Court concludes the


17 – OPINION AND ORDER
policies at issue here do not provide coverage for Plaintiff's

UIM claim.



                           CONCLUSION

     For these reasons the Court DENIES Plaintiff's Amended

Motion (#14) for Partial Summary Judgment and GRANTS Defendant's

Motion (#9) for Summary Judgment.   The Court, therefore, enters

JUDGMENT in favor of Defendant and DISMISSES this matter with

prejudice.

     IT IS SO ORDERED.

     DATED this 19th day of May, 2021.


                              /s/ Anna J. Brown
                         ___________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




18 – OPINION AND ORDER
